DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant’s amendment filed on 1/19/2021 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:


Claims 2-7, 9-11 and 14-24 had been cancelled.

Claims 12-13 had been withdrawn.

Claims 25-28 are added.

In view of the newly amended features, examiner would like to rejoin withdrawn claims 12-13 for prosecution. 
Therefore, claims 1, 8, 12-13 and 25-28 are pending and under examination. 

3.	Double patenting rejections over US 15/026518 are maintained (with new ground). 

The newly amended claim 1, especially with the specific SEQ ID Nos. on both heavy chain and light chain on the anti-APOA2-ATQ and anti-APOA2-AT antibodies, is no longer obvious to the main method claims under 15/026,518.  


Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9, 10 of copending Application No. 15/026,518 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 directs to a kit having at least two antibodies, namely anti-APOA2-ATQ and anti-APOA2-AT antibodies. The two antibodies are also used in the method claims of co-pending 15/026,518.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

4.	The rejection on claims 1, 6, 8, 16-17 and 24 over written description under 35 USC 112, first paragraph, is withdrawn due to newly added features specifying structures of antibodies.

					New Ground of Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 15/546,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from both the instant kit and the kit from the co-pending 15/546,178 use the same antibodies (See below).

Current case
15/546,178
Claim 13
Claim 8
Anti-APOA2-terminus SEQ ID No.
Heavy chain: 3, 4, 5  or  9, 10, 11
Light chain: 6, 7, 8   or 12, 13, 14
Anti-APOA2-terminus SEQ ID No.
Heavy chain: 4, 5, 6  or  10, 11, 12
Light chain: 7, 8, 9   or 13, 14, 15
Anti-APOA2-non-terminus SEQ ID No.
Heavy chain: 15, 16, 17  or  21, 22, 23
Light chain: 18, 19, 20  or 24, 25, 26
Anti-APOA2-non-terminus SEQ ID No.
Heavy chain: 16, 17, 18  or 22, 23, 24 
 Light chain: 19, 20, 21   or 25, 26, 27


From the table, it is noted that the difference of the two claims is on the numbering of the SED ID Nos., i.e. one number off.  But the alignment with sequence for each one shows the corresponding SEQ ID Nos. between the two cases is the same, i.e. SEQ ID No. 3 is the same as SEQ ID No. 4; SEQ ID No. 4 equals to SEQ ID NO. 5…etc.  In essence, both the instant application and the co-pending application recite the SAME anti-APOA2-terminus and non-terminus antibodies. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fung et al. (WO 2007/133957).

Fung discloses measuring biomarkers such as mature ApoA2 in a biological sample, see page 3, sections 0008 and 0009.  Mature ApoA2 (sequence #3) is the same as Applicants’ proteins, APOA2-ATQ (SEQ ID NO: 1) and APOA2-AT (SEQ ID NO: 2), see page 10, section 0033; and sequence alignments.  These proteins can be measured using a monoclonal antibodies that will detect the said proteins in the biological sample, see page 10, section 0034; page 11, 1st full sentence and section 0037; page 17, section 0057; sections 4.2 beginning on page 19; page 27, sections 0098 and 0100; and page 32, section 0115.  While not explicitly stated, the disclosed antibodies that bind the disclosed sequences herein read on the anti-APOA2-ATQ terminus antibody and anti-APOA2-AT terminus antibody.
SEQ ID No. 1:
Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy         61 VNFLSYFVELGTQPATQ 77
              |||||||||||||||||
Db         61 VNFLSYFVELGTQPATQ 77
SEQ ID No: 2
Qy          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QAKEPCVESLVSQYFQTVTDYGKDLMEKVKSPELQAEAKSYFEKSKEQLTPLIKKAGTEL 60

Qy         61 VNFLSYFVELGTQPAT 76
              ||||||||||||||||
Db         61 VNFLSYFVELGTQPAT 76

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

When a claim contains functional language but the specification lacks any teaching regarding the amino acid residues that are critical for the function, there is a lack of written description because the function language limits the claim to a subset of species, and those skilled in the art would not know which species are in the subset and which species aren't.  In other words, absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical antigen/epitope that in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence, see MPEP 2163. 

 Here, with respect to making an anti APOA2-ATQ and APOA2-AT antibody herein is a genus.  The unpredictability is best demonstrated by the recent court decision in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014), the court found that AbbVie's generic claim can be classified as a set of human antibodies defined functionally by their high affinity and neutralizing activity to the human IL-12 antigen. However, AbbVie did not disclose any structural features common to the members of the genus. Rather, AbbVie's patent described only 

Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical amino acids in the CDR in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

In addition, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-TIMP-2 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function. Also see the decision by the PTAB, Ex parte Atul J. Butte and Keiichi Kodama, Appeal No. 2018-004007, Application No. 13/575,904 (PTAB January 02, 2020), the instant Specification needs to describe specific antibodies that are suitable for the claimed methods.  

The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    	“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the capture and detection antibodies essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description.,  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
Moreover, another issue is on the term “chemically modified derivatives thereof’ on the anti-APOA2-ATQ/AT antibodies.
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”     

Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe  01-1230 (CAFC 2002).

As discussed above, no functional properties or functional conserved region are discussed for the chemotactic protein. The term "chemically modified derivatives" here include, for example, both functional modification required for the above anti-APOA2 terminus antibodies or antibody fragments thereof to acquire or retain the binding activity specific for a 
particular APOA2 protein variant and modification for labeling required for the 
above anti-APOA2 terminus antibodies or antibody fragments thereof to be 
detected. In another word, the situation here resembles the factual scenario of Sanof case, i.e. reciting functionality of an antibody encompassing a genus.  The functionality here is the “retaining or acquiring the binding activity for APOA2 as stated above.
 Applicant merely shows two species, i.e. for both heavy chain and light chain (See SEQ ID Nos). Note, these antibodies are not even chemically modified. There is no modification example on the antibodies.  As such a skilled artisan would reasonably conclude that applicant was not in possession of the claimed genus of the chemically modified antibodies. 

					Conclusion

Claims 1, 8, 25-28 are allowed. 

The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using the instant anti-APOA2-ATQ terminus antibody and anti-APOA2 non-terminus antibody to detect APOA2-ATQ protein in a sample from a subject for diagnosis of  disturbance of pancreatic juice flow, wherein the antibodies have shown specific structures, i.e. . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

			
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641